Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 1/11/2021 has been entered. Claims 1-15 remain pending in the application.  Claims 16-18 are New. Applicant’s arguments concerning the Drawing Objection have been considered and are persuasive. As such the Drawing Objection made in the Non-Final Action dated 10/15/2020 has been withdrawn. The amendments to the Claims have overcome each and every objection and antecedent basis based 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/15/2020. Applicant’s arguments with regard to the 112(b) lack of clarity assertions made by Examiner in the Non-Final Action dated 10/15/2020 have overcome the 112(b) lack of clarity assertions made against claims 1, 2, 3, 4, 6, 7 and 12.   

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 22 reads “wherein the multiple discrete contact areas provide an independent seal…”. The Examiner believes that this limitation contains a typographical mistake and should recite “wherein the multiple discrete contact areas each provide an independent seal…”.
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weikart et al. (US 20150297800 A1), in view of Smith et al. (US 5,597,530), in further view of Beedon et al. (U.S. Publication No. 2005/0010175).
Regarding claim 1, Weikart discloses (Fig. 8) a botulinum toxin prefilled syringe system (210) comprising: 
a syringe barrel (250) of glass (see glass described in [0212]), the syringe barrel including an inner surface (286, 287, 288) defining a chamber (212) containing a liquid botulinum toxin formulation (218; see [0233] describing fluid composition 218 consisting of Abobotulinumtoxin A or OnabotulinumtoxinA for Injection), having a proximal end (256) and a distal end (260); 
a plunger stopper (258) slidably positioned inside the proximal end of the syringe barrel (see [0211] and Fig. 8); 
a closure device (262) attached to the distal end of the syringe barrel (see Fig. 8); [wherein the botulinum toxin prefilled syringe system has a maximum gliding force of 20 N or less] (see Table 4 on p. 64 recording the plunger sliding force measurements of syringes with lubricated coating, particularly examples 3-4 with maintenance forces (gliding forces) of 4.6N and 3.5N, respectively. See also [0086] discussing maintenance force being synonymous with glide force, and defined as the force required to maintain movement of a plunger in a syringe barrel). 
Weikart is silent regarding a label attached to an outside surface of the syringe barrel; the plunger stopper providing a fluid-tight seal; an outlet engaging portion sealingly engaging and closing a distal open outlet end of the syringe system to prevent leakage of the liquid botulinum toxin formulation; or that the plunger stopper has a plurality of annular ribs providing multiple discrete contact areas to engage with the inner surface of the syringe barrel, wherein the multiple discrete contact areas provide an 
Smith teaches (Fig. 1) a label attached to an outside surface of the syringe barrel (Col. 6, line 66- Col. 7, line 11); the plunger stopper (16) providing a fluid-tight seal (Col. 4, lines 44-48); and an outlet engaging portion (inner portion of 14) sealingly engaging and closing a distal open outlet (26) end of the syringe system (10) to prevent leakage of the formulation (Col. 4, lines 19-30).
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Weikart, by incorporating a label attached to an outside surface of the syringe barrel; the plunger stopper providing a fluid-tight seal; and an outlet engaging portion sealingly engaging and closing a distal open outlet end of the syringe system to prevent leakage of the liquid botulinum toxin formulation, as taught by Smith, for the purpose of providing information about the syringe, such as lot numbers and dates (Col. 6, lines 26-29); for the purpose of for providing a sealing engagement with an interior surface of the syringe barrel (Col. 4, lines 44-48); and for the purpose of sealing the port of the first end of the syringe (Col. 4, lines 19-30).
The modified device of Weikart and Smith will hereinafter be referred to as the modified device of Weikart and Smith. 
The modified device of Weikart and Smith does not expressly discuss the details of the plunger stopper construction. 
Beedon teaches a plunger stopper (piston 24, see Fig. 4) for use in a syringe (syringe 10, see Fig. 1) , wherein the plunger stopper (piston 24) has a plurality of annular ribs (plurality of ribs or annular lobes 34 and 37) providing multiple discrete contact areas to engage with the inner surface of the syringe 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have substituted the plunger of the modified device of Weikart and Smith, with the plunger of Beedon in order to provide a positive seal between the punger stopper and the inner surface of the syringe barrel while maintaining acceptable breakaway and operation forces (paragraph 50 of Beedon), and in order to provide a plunger with annular ribs so that each contact area between the plunger stopper and the syringe barrel provides an independent seal area to maintain a sterile barrier for the contents in the fluid cavity of the syringe (paragraph 52 of Beedon).
The modified device of Weikart, Smith and Beedon will hereinafter be referred to as the modified device of Weikart, Smith and Beedon. 
Regarding claim 2, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches (Fig. 8) the botulinum toxin prefilled syringe system, [wherein a break loose force is 15 N or less, and optionally lower than the maximum gliding force] (see again Table 4 presenting initiation forces, or break loose force values, for examples 3 and 4, of 4.6N and 4.8N. See also [0087] explaining the terms “break loose force” and “initiation force” used interchangeably).
Regarding claim 4, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches (Fig. 8) the botulinum toxin prefilled syringe system, wherein (i) the maximum gliding force is determined without storage or after storage for 12 months or (ii) the break loose force is determined without storage or after storage for 12 months or (iii) the dynamic gliding force is determined within storage or after storage for 12 months (See [0085] explaining that the breakout forces are calculated after the storage time, for examples several months or years. See [0756-0757] discussing shelf life durations, for example 1381 or 1147 days. Additionally see Table 11 and see again Table 4).
Regarding claim 5, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Beedon further teaches that the plurality of annular ribs (annular lobes 34 and 37) of the plunger stopper (piston 24) is two to six (there are two annular lobes 34 shown in Fig. 4, and annular lobe 37 would make three in total shown in Fig. 4; but paragraph 52 teaches that there can be more than this). 
Regarding claim 7, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches (Fig. 8) that the inner surface of the syringe barrel is siliconized (see [0207-0208] and [0220-0221]).
Regarding claim 8, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches (Fig. 8) that the plunger stopper is of an elastomeric material and optionally has a coating on at least a portion of the plunger stopper such that the liquid botulinum toxin formulation contacts only said coating during storage and/or injection (see [0552] describing elastomeric stoppers used in any embodiment; optionally
Regarding claim 9, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 8, and Weikart further teaches (Fig. 8) (i) the elastomeric material is a synthetic rubber selected from the group consisting of isoprene rubber, neoprene rubber, butadiene rubber, butyl rubber, styrene-butadiene copolymer, acrylonitrile-butadiene copolymer, polysulfide elastomers, urethane rubbers, and ethylene-propylene elastomers, and wherein the elastomeric material is optionally a butyl rubber such as a halogenated butyl rubber, or (ii) the coating on at least a portion of the plunger stopper is a fluoropolymer coating, a crosslinked silicone coating, or a coating consisting of an outer crosslinked silicone coating layered on a fluoropolymer coating, or (iii) the elastomeric material is defined as in (i) and the coating is defined as in (ii) (see [0199] discussing the cross-linked SiOx coating; see again [0400-0401] discussing the SiOx applied to the plunger).
Regarding claim 10, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Smith further teaches that  the outlet engaging portion (inner surface of cap 14) of the closure device is of an elastomeric material optionally having a coating on an outer surface thereof such that the formulation contacts only said coating during storage and/or injection (see Col. 5, lines 55-60) discussing the rubber cap 14 as being washed, siliconized, and steam sterilized).
Regarding claim 11,
Regarding claim 12, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 10, and Weikart further teaches storage of the prefilled container for 12 months, wherein the prefilled container stores biologically active compounds, and wherein the compounds have a substantial shelf life (see [0756-0757] discussing shelf life durations, for example 1381 or 1147 days; see [0070] for storage of biologically active compounds; see also [0060] and [0228] discussing shelf life for at least a year), but Weikart is silent regarding the botulinum toxin prefilled syringe system, [wherein botulinum toxin activity is not reduced by more than 25%, relative to an botulinum toxin activity].
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified device of Weikart, Smith and Beedon to include botulinum toxin activity which is not reduced by more than 25%, relative to an botulinum toxin activity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, absent a teaching as to the criticality of botulinum toxin activity which is not reduced by more than 25%, relative to an botulinum toxin activity, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). See also MPEP 2144.04.
Regarding claim 13, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches a kit comprising [the] botulinum toxin prefilled syringe system according to claim 1 and optionally instructions for use of said botulinum toxin prefilled syringe system (See claim 1 rejection above and see “instruction sheet” in [0405]).
Regarding claim 14,
Regarding claim 15, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches a product comprising of [the] botulinum toxin prefilled syringe system of claim 1 in cosmetic applications (see claim 1 rejection above and see “Botox Cosmetic (OnabotulinumtoxinA for Injection)” in [0238]).
Regarding claim 16, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Beedon further teaches that the plurality of annular ribs (annular lobes 34 and 37) of the plunger stopper (piston 24) is two to five (there are two annular lobes 34 shown in Fig. 4, and annular lobe 37 would make three in total shown in Fig. 4; but paragraph 52 teaches that there can be more than this). 
Regarding claim 17, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Beedon further teaches that the plurality of annular ribs (annular lobes 34 and 37) of the plunger stopper (piston 24) is three to four (there are two annular lobes 34 shown in Fig. 4, and annular lobe 37 would make three in total shown in Fig. 4; but paragraph 52 teaches that there can be more than this). 
Regarding claim 18, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and Weikart further teaches (Fig. 8) that the inner surface of the syringe barrel is spray-siliconized (chemical vapor deposition; paragraphs 207-208, 220-221 and 442) or baked-on siliconized (see paragraph 442 which discusses heating the protective coating layer).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weikart, Smith and Beedon, as applied to claim 1, in further view of Ichikawa et al. (US 4,303,070).
Regarding claim 3, 
However, Ichikawa teaches a dynamic gliding force is 15 N or less, wherein the dynamic gliding force is the mean gliding force] (see Table 2 showing sliding forces of 220g (2.157 N), 67g (0.657N), 110g, (1.078 N), etc.; see also Col. 6, lines 39-59 describing the mean sliding forces (gliding forces) presented in Table 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified device of Weikart, Smith and Beedon to include a dynamic gliding force is 15 N or less, wherein the dynamic gliding force is the mean gliding force, as taught by Ichikawa, for the purpose of minimizing the initial force required, and preventing overshooting of the target position (Col. 1, lines 21 -40), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, absent a teaching as to the criticality of a dynamic gliding force is 15 N or less, wherein the dynamic gliding force is the mean gliding force calculated from the measured gliding forces at 1/3 and 2/3 of the total plunger displacement distance, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). See also MPEP 2144.04.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weikart, Smith and Beedon, as applied to claim 1, either alone, or in further view of Ichikawa et al. (US 4,303,070).
Regarding claim 6, the modified device of Weikart, Smith and Beedon teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that Beedon teaches or suggests that the plunger stopper has a total contact area with the inner surface of the syringe barrel of 70 mm2 or less according to (i) of claim 6 (see paragraph 58).
Nonetheless, Ichikawa teaches a plunger stopper having a total contact area with the inner surface of the syringe barrel of 70 mm2 or less (see Table 2 showing contact areas of 44.92 mm2 and 67.27 mm2
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified device of Weikart, Smith and Beedon so that the plunger stopper has a total contact area with the inner surface of the syringe barrel of 70 mm2 or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, absent a teaching as to the criticality of a plunger stopper having a total contact area with the inner surface of the syringe barrel of 70 mm2 or less, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). See also MPEP 2144.04.

Response to Arguments
Applicant’s arguments with respect to the claims submitted 1/11/2021 have been considered but are moot because the new ground of rejection incorporates a new reference.
Applicant’s arguments concerning the Drawing Objection have been considered and are persuasive. As such the Drawing Objection made in the Non-Final Action dated 10/15/2020 has been withdrawn. 
The amendments to the Claims have overcome each and every objection and antecedent basis based 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/15/2020. 
Applicant’s arguments with regard to the 112(b) lack of clarity assertions made by Examiner in the Non-Final Action dated 10/15/2020 have overcome the 112(b) lack of clarity assertions made against claims 1, 2, 3, 4, 6, 7 and 12.   
Applicant has argued that the previously cited art does not teaches the presently amended claims. The Applicant is correct, and thus the Examiner has provided the rejections above, which incorporate new reference U.S. Publication No. 2005/0010175 to Beedon et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783